Name: Council Directive 2001/64/EC of 31 August 2001 amending Directive 66/401/EEC on the marketing of fodder plant seed and Directive 66/402/EEC on the marketing of cereal seed
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 2001-09-01

 Avis juridique important|32001L0064Council Directive 2001/64/EC of 31 August 2001 amending Directive 66/401/EEC on the marketing of fodder plant seed and Directive 66/402/EEC on the marketing of cereal seed Official Journal L 234 , 01/09/2001 P. 0060 - 0061Council Directive 2001/64/ECof 31 August 2001amending Directive 66/401/EEC on the marketing of fodder plant seed and Directive 66/402/EEC on the marketing of cereal seedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Having regard to the Opinion of the Economic and Social Committee(3),Whereas:(1) For the reasons set out below, Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(4) and Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seeds(5) should be amended.(2) Commission Decision 94/650/EC(6) organised a temporary experiment under specified conditions, with the aim of assessing whether the marketing of seed in bulk to the final consumer would have no adverse effect on the quality of the seed compared with the level of quality achieved under the present system under Directives 66/401/EEC and 66/402/EEC.(3) Following that temporary experiment, it is appropriate to permit the marketing of seed in bulk to the final consumer on a permanent basis, subject to the observance of specific conditions, and Directives 66/401/EEC and 66/402/EEC should be amended accordingly.(4) The measures necessary for the implementation of Directives 66/401/EEC and 66/402/EEC should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7),HAS ADOPTED THIS DIRECTIVE:Article 1Directive 66/401/EEC is hereby amended as follows:1. The following Article shall be inserted: "Article 10d1. Member States may, by way of derogation from Articles 8, 9 and 10, provide a simplification of the provisions relating to the closing device and the marking of packages in the case of marketing of seed of the category 'certified seed' in bulk to the final consumer.2. Conditions for the application of the derogation under paragraph 1 above shall be determined in accordance with the procedure referred to in Article 21(2).Until such measures are adopted, the conditions set out in Article 2 of Commission Decision 94/650/EC(8) shall apply."2. Article 21 shall be replaced by the following: "Article 211. The Commission shall be assisted by the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry established by Article 1 of Council Decision 66/399/EEC (hereinafter 'the Committee').2. Where reference is made to this paragraph, Articles 4 and 7 of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(9) shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedures."Article 2Directive 66/402/EEC is hereby amended as follows:1. The following Article shall be inserted: "Article 10a1. Member States may, by way of derogation from Articles 8, 9 and 10, provide a simplification of the provisions relating to the closing device and the marking of packages in the case of marketing of seed of the category 'certified seed' in bulk to the final consumer.2. Conditions for the application of the derogation under paragraph 1 above shall be determined in accordance with the procedure referred to in Article 21(2).Until such measures are adopted, the conditions set out in Article 2 of Commission Decision 94/650/EC(10) shall apply."2. Article 21 shall be replaced by the following: "Article 211. The Commission shall be assisted by the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry established by Article 1 of Decision 66/399/EEC (hereinafter 'the Committee').2. Where reference is made to this paragraph, Articles 4 and 7 of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(11) shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedures."Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 March 2002. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of domestic law they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the date of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 31 August 2001.For the CouncilThe PresidentL. Michel(1) OJ C 212 E, 31.7.2001.(2) Opinion delivered on 4 July 2001.(3) Opinion delivered on 11 July 2001.(4) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 98/96/EC (OJ L 25, 1.2.1999, p. 27).(5) OJ 125, 11.7.1996, p. 2309/66. Directive as last amended by Commission Directive 1999/54/EC (OJ L 142, 5.6.1999, p. 30).(6) OJ L 252, 28.9.1994, p. 15. Decision as last amended by Commission Decision 2000/441/EC (OJ L 176, 15.7.2000, p. 50).(7) OJ L 184, 17.7.1999, p. 23.(8) OJ L 252, 28.9.1994, p. 15. Decision as last amended by Commission Decision 2000/441/EC (OJ L 176, 15.7.2000, p. 50).(9) OJ L 184, 17.7.1999, p. 23.(10) OJ L 252, 28.9.1994, p. 15. Decision as last amended by Commission Decision 2000/441/EC (OJ L 176, 15.7.2000, p. 50).(11) OJ L 184, 17.7.1999, p. 23.